Campbell, J.,
delivered the opinion of the court.
We proceed to consider the main question in this case, without notice of others, viz: Does sec. 75 of, “An act in relation to free public schools,” approved March 18, 1886, which requires the board of supervisors of each county, annually, to levy upon the taxable property of such county a tax of three (3) mills or more on the dollar, contemplate the inclusion in such levy of such taxable property as is within the limits of any incorporated town in such county, which is a separate school district ? The question is a very plain one, and we answer it without any hesitation or doubt in the negative. From the beginning, under the present constitution, the system has been for each county to constitute a school district, and for incorporated towns having a prescribed population to constitute separate school districts, either by force of the school law making them such, as by § 1994 of the code of 1871, which in this followed the school law of July 4, 1870, except as to the number of inhabitants, and the school law of April 17, 1873, or by the *309determination of the municipal authorities of towns having a certain number of inhabitants, which varied until, by the act of 1886, an incorporated town having a population of 750 was empowered to be a separate school district. By the act of July 4, 1870, there was a separation of towns having a population over 5000 from the counties they were in as school districts, and no provision was made for raising money for the support of schools by municipal taxation. Taxes were to be levied by the board of supervisors only, but the county treasurer was required to “ keep a separate account with each district in the county, and credit each district with the amount thus collected.” The levy, although made by the board of supervisors, was upon the taxable property in each district, and a separate account was to be kept of the money raised in each district. Acts 1870, p. 11, § 32. Each district, the county and town separately, had its own board of school directors, and separate administration, except that it was subject, as provided, to the county superintendent of education, and was dependent on the board of supervisors for the levy of taxes.
By, “An act in relation to public education,” chapter 39 of the code of 1871, every county, and every incorporated town containing more than 3000 inhabitants, was made a school district, separately, with provision for separate administration of schools ; and it was ’ made the duty of the board of supervisors to levy a prescribed tax upon the taxable property of the county, and the “ city council of any incorporated city,” etc., to levy a tax upon the taxable property of the city, to defray the estimated costs and expenses of school houses and teachers. Code of 1871, § 2053. The money thus obtained was to go into the county and city treasury, respectively, for the support of schools in the respective districts.
By the act approved April 17,1873, which was a revision of the school law of the state, not only was each incorporated town of more than 2000 inhabitants made a separate school district, but each of such towns was to contribute to pay the salary of the county superintendent on the ratio of its taxable property to the entire taxable property of the county, and the board of supervisors was required to levy a tax, annually, upon the taxable property of *310the county and the mayor and aldermen of the city or town were to levy such tax on the taxable property of the city or town for schoolhouse and teachers’ fund, etc.
By the school law, approved March 5,1878, which was a general revision of the law on that subject, and more extended and elaborate than any preceding it, any town of one thousand or more inhabitants was empowered to be “ a separate school district, if the mayor and aldermen so elect,” and the line of separation between the districts, and controlling authority of the board of supervisors and town authorities was clearly drawn ; and it was provided that, “ the board of mayor and aldermen shall exercise in such town or city, all the duties and functions prescribed in this act for board ot supervisors in the county,” and among these was the duty to levy a tax not to exceed three mills on the dollar for school purposes. The school law of the code of 1880 is the act of 1878, slightly changed. By it towns having 1000 inhabitants could elect to be separate school districts, and by § 731, the board of mayor and aldermen of any such town as constituted a separate district was authorized to levy a tax sufficient to maintain the free public schools in such city or town, as contemplated by the law. The section immediately preceding empowered boards of supervisors to levy a tax upon the taxable property of the county for the maintenance of schools in the county. The chapter in the code of 1880 was but little changed until the act of March 18, 1886, and § 76 of the act of 1886, is § 731 of the code of 1880, except the word “ school” for “ schools,” which is a distinction without a difference.
It is manifest from a review of legislation that a city or town, which by law is a separate school district, is excepted from the county in the matter of the levy provided for by the board of supervisors. The board of supervisors is to levy taxes on the taxable property of the county outside of, and distinct from, the town made a separate school district. That is the province of the board of supervisors. The town is in the county, but not of it, for this purpose of taxation, because the legislature has separated county and town for school purposes, and given the control of the county outside of town to the board of supervisors, the county authorities, *311and the town to its authorities. The language making it the duty of the board of supervisors of each county to levy a tax upon the taxable property of the county, is general, because each county is a school district, and ruay not have in it a town which is such, but the manifest purpose of the legislature is to employ the word “county” in the sense of a school district, outside of a town which is one. In this restricted sense the word “ county” is to be understood in the matter of taxation, in order to carry out the legislative scheme of separate school districts between counties, and the towns they may contain. Nor is it necessary or allowable to give this restricted meaning to the word “ county” in other parts of the law, because there is nothing to suggest such restriction, as in reference to separate districts and taxation in them. Generally the word “ county” embraces the whole county, including towns in it, but where it is used in a limited or restricted sense, it must be so interpreted in conformity to familiar rules of interpretation.
There is nothing in the constitution to support the position that each county is a school district, and that a district may not be made within a county. The creation of several school districts in a county is free from any constitutional objection. And the separation of towns from the county, in the creation of school districts, is not violative of the uniformity in the system of free public schools required by the constitution. The argument that because Meridian may have a taxable wealth of $4,000,000, and 3000 children of educable age, and the county of Lauderdale, excluding Meridian, may have $2,000,000 of taxable property, and 4000 educable children, and therefore that 3000 children in Meridian would get the benefit of a three-mill tax on $4,000,000, while the 4000 in the county would have the benefit of such tax on only $2,000,000, has no merit as an attack on uniformity of the system or justice in appropriating money raised by taxation in the separate school districts. Each gets its own, and none should complain. The country-man does not pay any of the town tax, and has no just claim to share its benefits. He gets a share of the larger wealth of the town in the general tax for school purposes, so far as it is raised by general taxation and is distributed as school fund by the state. *312We deal not with tbe policy of .the scheme as established, which is for the legislature to determine, and notice the argument as to alleged inequality, only to show that it is unfounded as to the purpose for which it is used. It is, probably, true that by far the larger part of the taxes for all objects is paid by the cities, towns and villages; but it is also probably true that the explanation of this is found in the fact that town property is taxed much nearer its value than property in the county, and business pursuits, which are taxed, are chiefly found in towns, and by far the larger part of values exempted from taxation is in the country. Whatever may be true as to the facts or the explanation, there is no violation of the constitution in permitting taxation in each district for its own schools.
As the question discussed dominates all the other questions in the case, their consideration is rendered unnecessary by the view taken, which disposes of the case on its merits.

Affirmed.